DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 09/26/2019 (2); 02/20/2020; 03/11/2020; 06/17/2020; 07/14/2020; 08/19/2020; 08/31/2020; 10/15/2020; 11/16/2020; 12/20/2020; 12/22/2020; 12/23/2020; 01/19/2021; 02/04/2021; 03/15/2021; 05/13/2021; 09/06/2021; 10/28/2021; 11/11/2021; 01/03/2022; 02/14/2022; 03/03/2022; 04/11/2022; 05/17/2022 (2); 06/20/2022; 07/19/2022 (2); 08/09/2022; 08/23/2022; 08/30/2022; 09/06/2022; 09/19/2022; 10/24/2022; 11/07/2022; 01/29/2021 (3rd party); and 08/15/2022 (3rd party), have been considered by the Primary Examiner.
Drawings
The drawings filed 09/16/2019 are acknowledged and are acceptable for examination purposes. 
Specification
The abstract of the disclosure is objected to because it consists of more than one paragraph. Correction is required. See MPEP § 608.01(b). This objection can be corrected by simple moving the sentence “Furthermore, an apparatus (1) for carrying out this method is disclosed.” up into the preceding paragraph, as it appears on the face of WO 2018/229170 A1.
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 27 May 2022 is acknowledged.  The traversal is on the ground(s) that claims 12-15 have been made to depend from claim 1 and, consequently, unity is no longer lacking. This is not found persuasive, as acknowledged by the Primary Examiner in the prior Office action, the claims do require the technical feature of the method of claim 1. Rather, it is that this method does not make a contribution over the prior art. Despite Applicant’s amendment, this is still the case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 May 2022.
Claim Interpretation
The use of reference characters in the claims is noted. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (formatted for clarity): 

applying (S12) an agent capable of at least partially absorbing electromagnetic radiation:
 at least on a partial area surface of the surface of the liquid layer (2),  or
which, in contact with the surface, produces a reaction product which is capable of at least partially absorbing electromagnetic radiation. 

This clause clearly defines that the agent can be applied at least to a partial surface of the liquid layer (2). Because the recitation is in the alternative, it is unclear how the agent is applied in the embodiment where it produces a reaction product. Is it applied only to a portion of the surface of the liquid layer (i.e., is that what “the surface” means in “in contact with the surface”?) or is it applied to the entire surface (in which case “the surface” would lack antecedent basis. 
Moreover, in claim 1, the phrase “the uppermost partial area of the liquid layer (2)” lacks antecedent basis.
The term “fine droplets” in claim 2 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification gives exemplary volumes for the fine droplets, but the metes and bounds are not clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009044802A1 (hereinafter “DE 802”) in view of EP2857221A1 (hereinafter “EP 221”).

    PNG
    media_image1.png
    360
    522
    media_image1.png
    Greyscale

Claim 1
DE 802 teaches a method for producing a decorative surface having differing gloss levels on the surface of a workpiece (e.g., floor board) [0002, 0018]. The process comprises:
—feeding workpiece (1.1), coated with at least one liquid layer applied by digital printing station (1.5) (drying via radiation source (1.7) is optional) [0035], to digital printing station (1.6) [0030];
—applying a further coating layer utilizing digital printing station (1.6) to the layer applied by digital printing station (1.5) [This corresponds to the claimed “applying of an agent capable of at least partially absorbing electromagnetic radiation, at least on a partial area on the surface of the liquid layer” since curing is via radiation (i.e., UV) source (1.8). See [0030; 0034-0035].];
—forming a matte layer after irradiation with radiation source (1.8) [DE 802 disclosed that the surface structure of the coated workpiece has tangible unevenness: a height difference of from 1 micron to 3 mm (i.e., microscale features) between the lowest and highest point [0019]. It is the Primary Examiner’s position that this corresponds to the claimed “forming at least a microstructure on the surface of the liquid layer by irradiation of the surface of the uppermost partial area of the liquid layer and of the agent with electromagnetic radiation . . . wherein the microstructure scatters light reflection to result in an optically matte impression.]
DE 802 does not specify that the UV radiation has a wavelength of less than 300 nm.
EP 221 teaches a process comprising forming a protective top coat on a decorative substrate (e.g., flooring panel) [0015] wherein the top coat layer is curable by UV light having a wavelength in the VUV range (~100 nm) [0017]. Such a layer, cured in such a way, ensures the formation of a closed outer surface providing high scratch resistance and abrasion resistance as well as protection against moisture [0016].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as at least the top coat layer in the process of DE 802, the top coat layer curable by VUV radiation (~100 nm). One of ordinary skill in the art would have been motivated to do so by the desire and expectation of advantageously applying a highly abrasion-, scratch-, and moisture-resistant matte coating to the decorative floor board/flooring panel.
Claim 2
DE 802 discloses that the further coating layer is applied by either a second print head (1.6)  or a second print module with a plurality of print heads (1.6) (corresponding to the claimed “digital print head”(single) or “digital nozzle bar” (plurality)) [0033]. DE 803 further discloses that the preferred droplet size ejected from (1.6) is “50% or less than the volume of the first droplet size,” which is exemplary disclosed as 50 pl. Consequently, the preferred droplet size ejected from (1.6) is < 25 pl. This overlaps the claimed range and overlapping ranges are prima facie obvious. MPEP 2144.05. Finally, none of the cited prior art specifically states the amount of electromagnetic (VUV) radiation absorbed but, insofar as the cited prior art discloses all of the claimed features and full curing is accomplished by exposure to the VUV radiation, it is the Primary Examiner’s position that the amount absorbed by the coating is at least 10%.
Claim 3
It is the Primary Examiner’s position that, in the method of DE 802 in view of EP 221, the droplets dispensed by print nozzle or module (1.6) come to rest on the surface (insofar as no particular action of the droplets is disclosed and this is the conventional way to form a coating). Consequently, this corresponds to the claimed the droplets . . . are dispensed in such a way that upon impact on the surface of the liquid layer they . . . come to rest on it . . . . Further, insofar as the droplets arrive on the surface as desires, the combination of DE 802 in view of EP 221 satisfies the limitation wherein the droplets . . . are adapted in volume or speed in order to influence the penetration depth and the displacement. 
Claim 5
DE 802 teaches that it is known in the flooring art, “a UV-curing digital printing ink is very frequently used . . . which comprises as the main base, an acrylate . . . [0009]. Based on this, it would have been obvious to one of ordinary skill in the art to utilize UV-curing acrylates as the coating material, which corresponds to the claimed the liquid layer consists of a polymerizable acrylate mixture, and/or the applied agent consists of a polymerizable acrylate mixture . . . .
Claim 6
It is the Primary Examiner’s position that, in the drying/curing of DE 802 in view of EP 221, at least some passive drying occurs (i.e., even the evaporation of one molecule of solvent) as the coated workpiece travels along the coating line. Nevertheless, active drying is also disclosed [Fig. 4; drying unit 4.91].
Claim 7   
DE 082 discloses that the applied composition can contain photoinitiators [0009]. benzophenone is a well-known UV photoinitiator for acrylate compositions. Consequently it would have been obvious to one of ordinary skill in the art to modify the process of DE 082 in view of EP 221 so as to incorporate it as the photoinitiator. Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP 211.04(II)(A). This corresponds to the claimed wherein . . . the applied agent comprises, in addition to a polymer content of 10-99%, at least one of the following ingredients in the indicated concentration (vol%): - a substance from the group of benzophenones in a concentration of 0-15% . . . .
Claim 8
DE 802 discloses drying in less than 10 sec. [0036].
Claim 11
DE 802 teaches an embodiment wherein one or more pre-coatings or primers are applied to the workpiece before the lacquer layers [0040]. Moreover, DE 802 teaches additional lacquer applying stations [0035]. This corresponds to the claimed further application of the liquid layer to the surface of the workpiece.
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed process wherein the agent undergoes a chemical reaction with the previously-applied liquid layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
18 November 2022